Action upon a promissory note, executed and delivered to the plaintiff by the defendant. The date is December 7, 1921; the amount is $130.14; the maturity is February 1, 1922; interest after maturity at 8 per cent. per annum and 10 per cent. attorney's fees.
The complaint is in the usual form. The defendant answered setting up the following alleged defenses: (1) A general denial. (2) An alleged material alteration in the *Page 456 
note — the addition of the signature of a witness to the note. (3) An admission of the execution of the note sued upon, and the defense of failure of consideration, in that the paint for the purchase price of which the note was given was worthless.
The plaintiff gave notice of a motion to strike out the answer as sham and frivolous and also demurred to the second defense as set forth above. The matters coming on to be heard before Hon. W.M. Stevenson, Special Judge, presiding at Darlington, he sustained both the motion and the demurrer by separate orders, from which the defendant has appealed.
A frivolous answer is one which, assuming its contents to be true, presents no defense to the action; an allegation is irrelevant which has no substantial relation to the controversy between the parties to an action; a sham answer is one good in form, but false in fact, and not pleaded in good faith. Bliss Code Pl., page 645 (note).
The answer is plainly neither irrelevant nor frivolous. That it is sham I think is equally plain. The defendant, while interposing a general denial, proceeds immediately to admit the execution and delivery of the note for goods purchased of the plaintiff, in both paragraphs 1 and 11. That fact, therefore, is not in issue. As is said in 31 Cyc., 211:
"A party who formally and explicitly admits by his pleading that which establishes plaintiff's right, will not be suffered to deny its existence, or to prove any state of facts inconsistent with that admission. As between the denial of a fact alleged in the complaint and a direct admission of the same fact in the answer, the admission, and not the denial will be taken as true."
The motion to strike out an answer as sham presents a question of fact to be determined by the Court upon affidavits or in such manner as the Court may direct. UnionGuano Co. v. Garrison, 130 S.C. 404; 126 S.E., 133, and *Page 457 
cases cited at pages 407. This last-cited case also holds explicitly:
"The allegation of ownership is superfluous, and the denial of it without the allegation of facts upon which the denial might be supported is nothing more than the denial of a legal conclusion based upon the presumption; which, of course, does not put the fact of ownership in issue."
The transcript shows that the note was before the Circuit Judge upon the hearing of the motion. It thus appears that neither the execution and delivery of the note nor the ownership and possession of it were in issue. It also appears in the answer that the note has not been paid, nor any part of it.
The defendant then attempts to set up the two defenses above enumerated — the alleged material alteration, and the alleged failure of consideration.
As to the alteration: It is contended that the addition of the signature of a witness to the note was a material alteration which avoided the note. In Joyce Def. Com. Paper, § 306, it is said:
"And where by law it is immaterial whether an instrument has or has not an attesting witness, an attestation has no legal effect, and the addition of a name as witness will be an immaterial alteration."
See, also, note 24 L.R.A. (N.S.), 1155.
As to failure of consideration: It appears that the goods were sold on an invoice dated May 27, 1920, amounting to $116.90, that nothing was paid upon it, and that on December 7, 1921, 18 months afterwards, the defendant gave his note therefor with interest from May 27, 1920, amounting to $130.14. It is clear, therefore, that he has waived his alleged defense of failure of consideration. See Powersv. Levy, 134 S.E., — .
I have not considered the letters of May 4, 1921, and July 7, 1921, produced by the plaintiff as having been written to them by the defendant asking for indulgence and promising *Page 458 
to pay, in view of the denial by the defendant of having written them.
The Circuit Judge was clearly right in sustaining the demurrer to the defense of alteration, for the reasons above stated.